MEMORANDUM **
Michael Alba Santos, a native and citizen of the Philippines, seeks review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an immigration judge’s (“IJ”) removal order. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for substantial evidence, Damon v. Ashcroft, 360 F.3d 1084, 1088 (9th Cir.2004), and we deny in part and dismiss in part the petition for review.
Substantial evidence supports the IJ’s determination that Santos entered his marriage for the purpose of procuring an immigration benefit. See id. at 1088 (discussing evidence relevant in considering whether a petitioner entered marriage in good faith).
We lack jurisdiction to consider Santos’ contention that the IJ improperly placed the burden of proof on him to demonstrate that his marriage was entered in good faith because he failed to exhaust this argument before the BIA. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.2004) *349(generally requiring exhaustion of claims before the BIA).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.